DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 02/18/2021 following the non-final rejection of 12/15/2020. Claims 1, 11 and 16-19 were amended; claims 2 and 15 were cancelled; claim 21 was added. Claims 1, 3-14, and 16-21 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 02/18/2021, with respect to drawing  have been fully considered and are persuasive.  The objections of 02/12/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/18/2021, with respect to claims rejected under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejections of 02/12/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/18/2021, with respect to claims rejected under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  The rejections of 02/12/2021 has been withdrawn. 
Applicant’s arguments, see Remarks, filed 02/18/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments made to the claims.

Specification
The disclosure is objected to because of the following informalities: para. 42 of the specification recites “circumferential edges 140” but should likely read “circumferential edges 150 .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 16 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claims 3, the limitation “where the first boss portion has a constant circumferential width” renders the claim indefinite since it conflicts with the previously established limitation “[the first boss portion] being tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the first boss portion” from claim 1. 
Regarding Claim 16, said claim is similarly rejected under 35 U.S.C. 112(b) for the same reason provided above for claim 3.

Regarding Claim 21, the limitation “wherein the at least one circumferential edge extends is radially taller than a remainder of the end wall” renders said claim indefinite. It is not clear what this limitation is meant to establish due to what appears to be a grammatical issues. The claim is being interpreted as requiring 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1, 3, 5-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0080343, herein referenced as Groleau.
Regarding Claim 1, Groleau recites a blade outer air seal (see turbine ring sector 1 fig. 1, fig. 1 shows the ring sector 1 as being the blade outer air seal for blade 3 fig. 1) for a gas turbine engine comprising: 
a platform (annular base 5 fig. 1) having a leading edge (see leading edge on left in fig. 1) and a trailing edge (see trailing edge on right in fig. 1); 
a pair of circumferential edges (see circumferential edges with seal strips 18 in fig. 2) connecting the leading edge and the trailing edge (shown in fig. 1 and fig. 2); 
an end wall (see tab 9b in fig. 1 and fig. 2) protruding radially outward from the platform at the trailing edge (tab 9b shown to protrude radially outward from platform at trailing edge in fig. 2); 
a first support rib (see axially thicker section of tab 9b which forms the 1st rib in examiner figure 1 and in examiner figure 2 below; said section can be considered a ‘rib’ since it adds structural integrity to the tab 9b) extending axially forward from the end wall (1st rib shown to extend axially forward from end wall in examiner figure 2), connecting one of the circumferential edges to the end wall (tab 9b fig. 2) and structurally supporting the end wall (the form of the 1st rib in examiner figure 1 is shown to provide more structural support for tab 9b fig. 2); and 
a first boss portion (see 1st boss which extends axially forward in examiner figure 1) extending axially forward from the end wall (tab 9b fig. 2), the first boss portion (1st boss in examiner figure 1) being disposed radially outward of the first support rib (1st boss shown to be radially outward of 1st rib in examiner figure 1).
	However, Groleau fails to anticipate [the first boss portion] being tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the first boss portion.
	Since the instant specification does not disclose that the first boss portion having the claimed tapered shape solves any stated problem or is for any particular purpose, paragraph 40 of the instant specification states that “the boss portion 142 can have an even circumferential width and function in a similar manner [to the example where the boss portion 142 is tapered], which expresses that boss portion having a tapered shape is of minimal significance. In the absence of persuasive evidence that the particular configuration of the claimed invention was significant, it would have been an obvious matter of changes in shape to modify the 1st boss of Groleau to be tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the boss portion. See MPEP 2144.04 subsection IV. B. “Changes in Shape”. 

Regarding Claim 3, Groleau renders obvious the blade outer air seal of claim 1, wherein the first boss portions (see 1st boss in examiner figure 1) has a constant circumferential width (the 1st boss in examiner figure 1 is shown to have a constant circumferential width in the view presented in fig. 3).

Regarding Claim 5, Groleau renders obvious the blade outer air seal of claim 1, wherein the first boss portion (1st boss in examiner figure 1) extends a partial radial length (1st boss is shown to extend a partial radial length in examiner figure 1) of the end wall (tab 9b fig. 2).

Regarding Claim 6, Groleau renders obvious the blade outer air seal of claim 1, wherein each circumferential edge in the pair of circumferential edges lacks a radial step (the circumferential edges are shown to lack a radial step in fig. 2).

Regarding Claim 7, Groleau renders obvious the blade outer air seal of claim 6, wherein each circumferential edge in the pair of circumferential edges (see circumferential edges in fig. 2) includes a circumferentially intruding feather seal slot (see slots which house sealing strips 18 fig. 2).

Regarding Claim 10, Groleau renders obvious the blade outer air seal of claim 1, wherein the first boss portion (see 1st boss in examiner figure 1) is discontinuous with the first support rib (see 1st rib which is discontinuous with the 1st boss in examiner figure 1).


    PNG
    media_image1.png
    291
    672
    media_image1.png
    Greyscale

Examiner Figure 1 – annotated version of fig. 2 from Groleau

    PNG
    media_image2.png
    480
    685
    media_image2.png
    Greyscale

Examiner Figure 2 – annotated version of fig. 1 from Groleau

Claims 11-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Groleau in view of US 2017/0268371, herein referenced as McCaffrey.
Regarding Claim 11, Groleau recites a gas turbine engine comprising: 
a fluid flowpath connecting a multi-stage compressor section, a combustor section, and a multi-stage turbine section (these are considered well-known components in a “gas turbine engine” para. 28); 
at least one stage of the multi-stage turbine section (para. 35 states that the turbine ring is utilized in the turbine section of a gas turbine engine) comprising a ring of blade outer air seal (see turbine ring sector 1 fig. 1, fig. 1 shows the ring sector 1 as being the blade outer air seal for blade 3 fig. 1) for connected to an engine case (2 fig. via a static support structure (see attachment tabs 11a and 11b fig. 1), wherein each blade outer air seal in the ring of blade outer air seals comprises: 
a platform (annular base 5 fig. 1) having a leading edge (see leading edge on left in fig. 1) and a trailing edge (see trailing edge on right in fig. 1); 
a pair of circumferential edges (see circumferential edges with seal strips 18 in fig. 2) connecting the leading edge and the trailing edge (shown in fig. 1 and fig. 2); 
an end wall (see tab 9b in fig. 1 and fig. 2) protruding radially outward from the platform at the trailing edge (tab 9b shown to protrude radially outward from platform at trailing edge in fig. 2); 
a first support rib (see axially thicker section of tab 9b which forms the 1st rib in examiner figure 1 and in examiner figure 2 above; said section can be considered a ‘rib’ since it adds structural integrity to tab 9b) connecting one of the circumferential edges to the end wall (tab 9b fig. 2) and structurally supporting the end wall (the form of the 1st rib in examiner figure 1 is shown to provide more structural support for tab 9b fig. 2); and 
a first boss portion (see 1st boss which extends axially forward in examiner figure 1) extending axially forward from the end wall (tab 9b fig. 2), the first boss portion being disposed radially outward of the first support rib (1st boss shown to be radially outward of 1st rib in examiner figure 1).
However, Groleau fails to anticipate wherein the ring sectors are also used in at least one stage of the compressor section [and]
[the first boss portion] being tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the first boss portion.
McCaffrey teaches that “BOAS 60 can alternatively or additionally be adapted for other portion of the engine 20, such as the compressor section 24” para. 41.	
Since Groleau discloses a blade outer air seal that is configured to be utilized in the turbine section of a gas turbine engine, and because McCaffrey teaches that BOAS can be utilized in the turbine section and alternatively in the compressor section of a gas turbine engine, it therefore would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have utilized the ring sectors of Groleau in other portions of the engine such as the compressor section as taught by McCaffrey for the purposes of reducing tip clearance in the compressor section, thereby improving efficiency.
However, the combination of Groleau in view of McCaffrey fails to teach [the first boss portion] being tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the first boss portion.
Since the instant specification does not disclose that the first boss portion having the claimed tapered shape solves any stated problem or is for any particular purpose, paragraph 40 of the instant specification states that “the boss portion 142 can have an even circumferential width and function in a similar manner [to the example where the boss portion 142 is tapered], which expresses that boss portion having a tapered shape is of minimal significance. In the absence of persuasive evidence that the particular configuration of the claimed invention was significant, it would have been an obvious matter of changes in shape to modify the 1st boss of Groleau to be tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the boss portion. See MPEP 2144.04 subsection IV. B. “Changes in Shape”. 

Regarding Claim 12, the combination of Groleau and McCaffrey comprises the gas turbine engine of claim 11, further comprising a gap (see gap in examiner figure 2; a more clear image of the gap at this location is shown in fig. 5 of Groleau) between a forward facing radially aligned surface (see surface of 1st boss at gap in examiner figure 2) of each first boss portion (see 1st boss in examiner figure 1) and an aftward facing radially aligned surface (see surface of 11b in examiner figure 2) of the static support structure (11b fig. 1 of Groleau).

Regarding Claim 13, the combination of Groleau and McCaffrey comprises the gas turbine engine of claim 12, but said combination fails to teach wherein the gap has an axial length in the range of 0.010 - .050 inches (.254 - 1.27 mm).
Since the specification does not discloses that the gap being within the claimed axial length range solves any stated problem or is for any specific reason, and it appears that the gap of the prior art would perform equally as well having an axial length in the range of 0.010-0.050 inches, it would have been an obvious matter of changes in shape to modify the axial length of the gap in the combination of Groleau and McCaffrey to be a 0.010 – 0.050 inches. See MPEP 2144.04 subsection IV. A “Changes in Size/Proportion”.

Regarding Claim 14, the combination of Groleau and McCaffrey comprises the gas turbine engine of claim 12, wherein each boss portion (see 1st boss in examiner figure 1) at least partially radially overlaps the aftward facing radially aligned surface st boss).

Regarding Claim 16, the combination of Groleau and McCaffrey comprises the blade outer air seal of claim 11, wherein the first boss portions (see 1st boss in examiner figure 1) has a constant circumferential width (the 1st boss in examiner figure is shown to have a constant circumferential width in the view presented in fig. 3 of Groleau).

Regarding Claim 18, the combination of Groleau and McCaffrey comprises the blade outer air seal of claim 11, wherein the first boss portion (1st boss in examiner figure 1) extends a partial radial length (1st boss is shown to extend a partial radial length in examiner figure 1) of the end wall (tab 9b fig. 2 of Groleau).

Regarding Claim 19, the combination of Groleau and McCaffrey comprises the blade outer air seal of claim 11, wherein each circumferential edge in the pair of circumferential edges lacks a radial step (the circumferential edges are shown to lack a radial step in fig. 2 of Groleau).

Regarding Claim 20, the combination of Groleau and McCaffrey comprises the blade outer air seal of claim 19, wherein each circumferential edge in the pair of circumferential edges (see circumferential edges in fig. 2 of Groleau) includes a circumferentially intruding feather seal slot (see slots which house sealing strips 18 fig. 2 of Groleau).

Claims 1, 4, 8, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0087306, herein referenced as Tholen in view of US 3365173, herein referenced as Lynch.
Regarding Claim 1, Tholen recites a blade outer air seal (see title) for a gas turbine engine comprising: 
a platform (main body portion 22 fig. 1) having a leading edge (forward end 24 fig. 1) and a trailing edge (downstream end 26 fig. 1); 
a pair of circumferential edges (circumferential ends 28 and 30 fig. 1) connecting the leading edge (24 fig. 1) and the trailing edge (26 fig. 1); 
an end wall (see endwall in examiner figure 3) protruding radially outward from the platform (22 fig. 1) at the trailing edge (26 fig. 1); 
a first boss portion (see 1st boss in examiner figure 3) extending axially forward from the end wall (see endwall that extends from one circumferential end to the other in examiner figure 3 below), the first boss portion (1st boss in examiner figure 3) being disposed radially outward of [a 1st support structure] (the 1st boss would be disposed radially outward from a support structure since it is the most radially outward component as shown in examiner figure 3 below).
However, Tholen fails to anticipate a first support rib extending axially forward from the end wall, connecting one of the circumferential edges to the end wall and structurally supporting the end wall; and [the first boss portion] being tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the first boss portion.  

Lynch teaches of the use of a first support rib (see closer aft webbing 44 in fig. 2) extending axially forward (shown in fig. 7) from the end wall (aft rail 42 fig. 4), and structurally supporting the end wall (shown in fig. 4). Lynch teaches that the “[rail] may be supported for extra rigidity by suitable webbing 44” in col. 3 lines 30-32. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the two ends of the end wall of Tholen with the webbings 44 of Lynch so as to further support the end wall as taught by Lynch. The two ends of the end wall of Tholen, as shown in examiner figure 3, are disposed at the circumferential ends of the blade outer air seal; therefore the ribs would connect the circumferential edges with the end wall.

However, the combination of Tholen and Lynch still fails to teach [the first boss portion] being tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the first boss portion.  
Since the instant specification does not disclose that the first boss portion having the claimed tapered shape solves any stated problem or is for any particular purpose, paragraph 40 of the instant specification states that “the boss portion 142 can have an even circumferential width and function in a similar manner [to the example where the boss portion 142 is tapered], which expresses that the boss portion having a tapered shape is of minimal significance. In the absence of persuasive evidence that the particular configuration of the claimed invention was significant, it would have been an tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the boss portion. See MPEP 2144.04 subsection IV. B. “Changes in Shape”. 

Regarding Claim 4, the combination of Tholen and Lynch comprises the blade outer air seal of claim 1, wherein the first boss portion extends a full radial length of the end wall (the 1st boss is shown to extend a full radial length of the end wall in examiner figure 3).  

Regarding Claim 8, the combination of Tholen and Lynch comprises the blade outer air seal of claim 1, further comprising a second support rib (see far aft webbing 44 in fig. 2 of Lynch, as used to modify Tholen above.) connecting another of the circumferential edges to the end wall (see end wall and far circumferential edge in examiner figure 3; the webbing 44 of Lynch, as used to modify Tholen above, would connect these two components as described in the combination made above), and comprising a second boss portion extending axially forward from the end wall (see 2nd boss which extends axially forward from end wall in examiner figure 3), the second boss portion being disposed radially outward of the second support rib (the 2nd boss would be disposed radially outward from the webbing of Lynch, as used to modify Tholen, since the bosses are the most radially outward component of the BOAS as shown in examiner figure 3).  

Regarding Claim 11, Tholen recites a gas turbine engine (“gas turbine engines” para. 1) comprising: 
a fluid flowpath connecting a multi-stage compressor section, a combustor section, and a multi-stage turbine section (these are considered to be the defining components of a gas turbine engine); 
at least one stage of the multi-stage compressor section and the multi-stage turbine section (“the disclosure relates to casting of cooling shrouds or blade outer air seals” para. 1; this recitation means that the BOAS of Tholen are intended for use in the turbine section and the compressor section) comprising a ring of blade outer air seals (“a circumferential ring array of a plurality of the BOAS 22 may encircle an associated blade stage of a gas turbine engine” para. 17) connected to an engine case via a static support structure (see support structure 40 fig. 3), wherein each blade outer air seal in the ring of blade outer air seals comprises: 
a platform (main body portion 22 fig. 1) having a leading edge (forward end 24 fig. 1) and a trailing edge (downstream end 26 fig. 1); 
a pair of circumferential edges (circumferential ends 28 and 30 fig. 1) connecting the leading edge (24 fig. 1) and the trailing edge (26 fig. 1); 
an end wall (see endwall in examiner figure 3) protruding radially outward from the platform (22 fig. 1) at the trailing edge (26 fig. 1); 
a first boss portion (see 1st boss in examiner figure 3) extending axially forward from the end wall (see endwall in examiner figure 3), the first boss portion being disposed radially outward of [a 1st support structure] (the 1st boss would be disposed .
Tholen and Lynch are analogous art in that both relate to the field of endeavor of gas turbines. 
Lynch teaches of the use of a first support rib (see closer aft webbing 44 fig. 7) extending axially forward (shown in fig. 7) from the end wall (aft rail 42 fig. 4), and structurally supporting the end wall (shown in fig. 4). Lynch teaches that the “[rail] may be supported for extra rigidity by suitable webbing 44” in col. 3 lines 30-32. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the two ends of the end wall of Tholen with the webbings 44 of Lynch so as to further support the end wall as taught by Lynch. The two ends of the end wall of Tholen, as shown in examiner figure 3, are disposed at the circumferential ends of the blade outer air seal; therefore the ribs would connect the circumferential edges with the end wall.
However, the combination of Tholen and Lynch still fails to teach [the first boss portion] being tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the first boss portion.  
Since the instant specification does not disclose that the first boss portion having the claimed tapered shape solves any stated problem or is for any particular purpose, paragraph 40 of the instant specification states that “the boss portion 142 can have an even circumferential width and function in a similar manner [to the example where the boss portion 142 is tapered], which expresses that the boss portion having a tapered shape is of minimal significance. In the absence of persuasive evidence that the tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the boss portion. See MPEP 2144.04 subsection IV. B. “Changes in Shape”. 

Regarding Claim 17, the combination of Tholen and Lynch comprises the gas turbine engine of claim 11, wherein the first boss portions extends a full radial length of the end wall (the 1st boss in examiner figure 3 is shown to extend the full radial length of the endwall in examiner figure 3).

    PNG
    media_image3.png
    549
    733
    media_image3.png
    Greyscale

Examiner Figure 3 – annotated version of fig. 1 from Tholen 

Claims 1, 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0362992, herein referenced as Roy.
Regarding Claim 1, Roy recites a blade outer air seal (BOAS 69’ fig. 4) for a gas turbine engine (see fig. 1) comprising: 
a platform (body 79’ fig. 4A) having a leading edge (see leading edge of body 79’ in fig. 4A; see forward face 89 fig. 3 for reference) and a trailing edge (see trailing edge of body 79’ in fig. 4A; see aft face 91 in fig. 3 for reference); a pair of circumferential edges (see mate faces 80’ in fig. 4A) connecting the leading edge and the trailing edge (the mate faces 80’ are shown to connect the leading edge and trailing edge in fig. 4A); 
an end wall (see end wall in examiner figure 4) protruding radially outward from the platform (body 79’ in fig. 4A) at the trailing edge (the end wall is shown to be at the trailing edge in examiner figure 4); 
a first support rib (transition member 82’ fig. 4A) extending axially forward from the end wall (the transition member 82’ is shown to extend axially forward from the end wall in examiner figure 4), connecting one of the circumferential edges to the end wall (the transition member 82’ is shown to connect the mate face 80’ to the end wall in fig. 4A and in examiner figure 4) and structurally supporting the end wall (the transition member 82’ is shown to provide support to the end wall in fig. 4A); and 
a first boss portion (see boss portion in examiner figure 4, see 81 in fig. 3 of a similar embodiment) extending axially forward from the end wall (the boss portion in examiner figure 4 is shown to extend axially forward from the end wall in examiner figure 4), the first boss portion being disposed radially outward of the first support rib 
	However, Roy fails to anticipate [the first boss portion] being tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the first boss portion.
Since the instant specification does not disclose that the first boss portion having the claimed tapered shape solves any stated problem or is for any particular purpose, paragraph 40 of the instant specification states that “the boss portion 142 can have an even circumferential width and function in a similar manner [to the example where the boss portion 142 is tapered], which expresses that the boss portion having a tapered shape is of minimal significance. In the absence of persuasive evidence that the particular configuration of the claimed invention was significant, it would have been an obvious matter of changes in shape to modify the boss portion of Roy to be tapered such that a radially outer end of the first boss portion is circumferentially thinner than a radially inner end of the boss portion. See MPEP 2144.04 subsection IV. B. “Changes in Shape”.

Regarding Claim 9, Roy renders obvious the blade outer air seal of claim 1, wherein the first boss portion (see boss portion in examiner figure 4) is continuous with the first support rib (transition member 82’ fig. 4A; the transition member 82’ is shown to be continuous with the boss portion in examiner figure 4).  

Regarding Claim 21, Roy renders obvious the blade outer air seal of claim 1, wherein the at least one circumferential edge (see mate face 80’ fig. 4A) extends is radially taller than a remainder of the end wall (the section of the end wall radially under the boss portion in examiner figure 4; the mate face 80’, i.e. the side of the BOAS would be radially taller than this section of the end wall).

    PNG
    media_image4.png
    394
    629
    media_image4.png
    Greyscale

Examiner figure 4 – annotated version of fig. 4A from Roy

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146.  The examiner can normally be reached on 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745